810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gabb Lee MITCHELL, Plaintiff-Appellant,v.William PARKER, Attorney for the Davidson County PoliceDepartment;  and McGinnis Auto Sales, Defendants-Appellees.
No. 86-5857.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before MERRITT and WELLFORD, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
The appellant appeals pro se from the district court's order adopting the magistrate's report and recommendation dismissing his 42 U.S.C. § 1983 complaint.   In conjunction with this appeal appellant has filed a motion for counsel.   The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
It is ORDERED that the judgment of District Court Judge Thomas Higgins be affirmed for the reasons stated in the excellent opinion of Magistrate William Haynes.